UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6068


WILLIE D. WORLEY, JR.,

                     Plaintiff - Appellant,

              v.

JASON JOHNSON,

                     Defendant - Appellee,

              and

FRANK L. PERRY; JAMESE SMITH, Unit Manager,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03205-BO)


Submitted: July 23, 2019                                          Decided: August 5, 2019


Before THACKER and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Willie D. Worley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Willie D. Worley, Jr., appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Worley v.

Johnson, No. 5:16-ct-03205-BO (E.D.N.C. Dec. 21, 2018).          We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2